Citation Nr: 0631279	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  04-41 666A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disability on a direct basis; and if so, whether the claim 
may be granted.

2.  Entitlement to service connection for a left knee 
disability as secondary to service-connected disability.

3.  Entitlement to service connection for a right hip 
disability on a direct basis.

4.  Entitlement to service connection for a right hip 
disability as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a December 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon.

The issues of service connection for a left knee and right 
hip disabilities as secondary to service connected disability 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  The VA will notify the veteran if 
further action is required on his part.  


FINDINGS OF FACT

1.  A claim for service connection for a left knee disability 
was denied by an April 1972 rating decision in which an 
appeal was not perfected.

2.  Evidence submitted subsequent to the April 1972 rating 
decision is not cumulative or redundant of the evidence of 
record at the time of the last prior final denial of the 
claim for service connection for a left knee disability, but 
does not raise a reasonable possibility of substantiating a 
claim for service connection for a left knee disability.

3.  The veteran's right hip disability is not related to 
active service.



CONCLUSIONS OF LAW

1.  The April 1972 rating decision which denied a claim for 
service connection for a left knee disability is final. 38 
U.S.C. §4005(c) (West 1970); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1972).

2.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for a left knee 
disability on a direct basis is not reopened.  38 U.S.C.A. §§ 
5108 (West 2002); 38 C.F.R. § 3.156 (2006).

3.  Right hip disability was not incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

Prior to initial adjudication of the veteran's claim, VA met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2005). 

A letter dated in June 2003 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The June 2003 letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA, 
effectively informing him to submit any relevant evidence in 
his possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).   

The June 2003 letter also advised him that new and material 
evidence was needed to reopen claims of service connection 
for a left knee condition, and by advising the veteran of 
what was necessary to establish service connection 
effectively informed him of what was necessary to reopen his 
claims.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

Since the Board has denied reopening the claim for service 
connection for a left knee disability and concluded that the 
preponderance of the evidence is against the claim for 
service connection for a right hip disability, any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot, and no further notice is 
needed.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
veteran was also accorded VA examinations in August 2003 and 
September 2004. 38 C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Whether new and material evidence has been submitted 
to reopen a claim for service connection for a left 
knee disability on a direct basis

In a decision dated in April 1972, the RO denied the 
veteran's claim for service connection for a left knee 
disability.  The veteran did not perfect his appeal with 
respect to this decision.  A finally adjudicated claim is an 
application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  See 38 U.S.C. §4005(c) 
(West 1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1972).  
Thus, the April 1972 decision is final.  

The veteran's application to reopen his claim of service 
connection for a left knee disability was received in May 
2003.  The Board notes that there has been a regulatory 
change with respect to the definition of new and material 
evidence, which applies prospectively to all claims made on 
or after August 29, 2001.  As the veteran filed his claim 
after this date, the new version (cited below) applies in 
this case.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

The Board notes that by a December 2003 rating decision, the 
RO reopened the veteran's claim of entitlement to service 
connection for right and left knee disabilities, granted 
service connection for degenerative joint disease, 
chondromalacia patella and recurrent synovitis of the right 
knee, but denied the claim for service connection for 
chondromalacia patella of the left knee on the merits.  On 
appeal, however, the Board must make its own determination as 
to whether any newly submitted evidence warrants a reopening 
of the claim for service connection for a left knee 
disability.  This is important because the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claims on the 
merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

At the time of the April 1972 rating decision, the record 
consisted of the veteran's service medical records and a 
March 1972 VA examination report.  The service medical 
records included a July 1969 health record which noted that 
the veteran complained of pain in left knee; however, further 
discussion by medical care provider is of the laxity in the 
right knee and not of the left knee.  The March 1972 VA 
examination report noted no definite statement in the service 
medical records as to the left knee; however, left knee 
intermittent arthralgia was diagnosed.

Based on the grounds stated for the denial of service 
connection for a left knee disability in the April 1972 
rating decision, new and material evidence would consist of 
evidence of evidence competent medical evidence that the 
veteran's current left knee disability either preexisted 
service and was aggravated by service, or was related to his 
active military service.  

The evidence received since the April 1972 rating decision 
includes various VA treatment records, private medical 
treatment records, an August 2003 VA examination report, an 
October 2003 VA physician's opinion, and written statements 
by the veteran.  

In regard to the evidence submitted since the April 1972 
rating decision, the Board finds that while the new evidence 
is neither cumulative nor redundant, it does not raise a 
reasonable possibility of substantiating the claim.  
Specifically, while the August 2003 VA examiner noted that 
the veteran's service medical records included a July 1969 
complaint of left knee pain and diagnosed chondromalacia 
patellae of left knee, he did not provide a favorable nexus 
opinion linking the veteran's current left knee disability to 
his period of active service.  Likewise, the October 2003 VA 
physician noted that there was current history that the 
veteran's left knee was bothersome in the military but that 
he was not able to substantiate that fact in the claims file 
and that it would be reasonable to relate the veteran's left 
knee to service based on the history at the current time, but 
noted that it couldn't be substantiated as he was unable to 
find any treatment for his left knee in the service medical 
records.   

The Board has considered the evidence received since the 
April 1972 rating decision and finds that there is still no 
evidence that the veteran's left knee disability was incurred 
in or aggravated by active service. 

Accordingly, the Board finds that the evidence received 
subsequent to April 1972 rating decision is not new and 
material and does not serve to reopen the claim for service 
connection for a left knee disability on a direct basis.  
Until the veteran meets his threshold burden of submitting 
new and material evidence sufficient to reopen his claim of 
entitlement to service connection for a left knee disability, 
the benefit of the doubt doctrine does not apply.  see 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III.	Service connection for a right hip disability on a 
direct basis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
first question that must be addressed, therefore, is whether 
incurrence of a right hip condition is factually shown during 
service.  The Board concludes it was not.  

The service medical records are absent complaints, findings 
or diagnoses of a right hip condition during service.  On the 
clinical examination for separation from service, the 
veteran's lower extremities, spine, and other musculoskeletal 
systems were evaluated as normal.  No defects or diagnosis 
relating to the veteran's right hip was noted on the 
separation examination report.  Thus, there is no medical 
evidence that shows that the veteran suffered from right hip 
disability during service. 

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  In light of 
the lack of any relevant history reported between the 
veteran's date of discharge in 1971 and the earliest date in 
the record of right hip symptomology in 2003, service 
connection is not warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  In this case, the appellant 
clearly has a current disability.  The August 2003 VA 
examiner diagnosed chronic bursitis of the right hip.  The 
remaining question, therefore, is whether there is medical 
evidence of a relationship between the current disability and 
military service.

However, no medical professional has ever definitely related 
this condition to the appellant's military service.  The 
October 2003 VA physician stated that there was current 
history that the veteran's right hip was bothersome in the 
military but that he was not able to substantiate that fact 
in the claims file and that it would be reasonable to relate 
the veteran's right hip condition to service based on the 
history at the current time, but noted that it couldn't be 
substantiated as he was unable to find any treatment for his 
right hip in the service medical records.  

In addition, the medical evidence does not show treatment or 
diagnosis of these problems until a number of years after 
service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000) [service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service].  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
right hip bursitis on a direct basis, and the benefit of the 
doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  


ORDER

New and material evidence not having been submitted, the 
reopening of the claim for service connection for a left knee 
disability on a direct basis is denied.

Entitlement to service connection for a right hip disability 
on a direct basis is denied.


REMAND

With respect to the issues of entitlement to service 
connection for a left knee disability as secondary to 
service-connected disability and entitlement to service 
connection for a right hip disability as secondary to 
service-connected disability, the Board must address the VCAA 
which, as discussed above, imposes obligations on VA in terms 
of its duties to notify and assist claimants.  A review of 
the claims file reveals that the veteran has not been 
properly notified of the provisions of the VCAA.  
Specifically, the notice letter issued in September 2004 does 
not advise the veteran of the evidence necessary to 
substantiate his claim for service connection on a secondary 
basis.  Therefore, it is apparent that the Board must remand 
this case to ensure that the veteran is properly notified of 
the VCAA and to determine whether all evidence needed to 
consider the claim has been obtained.  

In addition, the Board notes that a VA examination was 
conducted in September 2004 to determine whether the 
veteran's left knee chondromalacia and right hip bursitis 
were due to the veteran's service-connected right knee and 
left hip disabilities.  The examiner stated that he could not 
arrive at a resolution for the issue at question without 
resorting to mere speculation.  

The Board notes that that same VA examiner conducted a VA 
examination in December 2004 to determine whether the 
veteran's low back condition was secondary to his service-
connected right knee disability.  The examiner stated that it 
was his opinion that the chronic modification of weight 
bearing and ambulation caused by the veteran's lower 
extremity conditions was at least as likely as not 
responsible for abnormal alignment stressors on the 
thoracolumbar spine contributing to recurrent episodes of 
musculoskeletal spasm.  The examiner noted that his opinion 
was a consequence of the review of the chiropractor's 
treatment records as well as the knowledge of the normal 
versus abnormal body mechanics associated throughout the 
skeletal system.  

Since this case is being remanded for VCAA compliance, the 
Board seeks an addendum opinion regarding whether the 
"chronic modification of weight bearing and ambulation 
caused by the veteran's lower extremity conditions" caused 
or chronically worsened his left knee chondromalacia patellae 
or right hip bursitis.   

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Development contemplated by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) should be undertaken, 
including, but not limited to, informing 
the veteran of the information and 
evidence not of record (1) that is 
necessary to substantiate the claim; (2) 
that VA will seek to obtain; and (3) that 
the claimant is expected to provide.  The 
veteran should also be advised to provide 
any evidence in his possession that 
pertains to the claim.  In addition, the 
veteran should be informed that a 
disability rating and an effective date 
for the award of benefits will be 
assigned if service connection is 
awarded.

2.  The claims file should be returned to 
the VA examiner who conducted the 
September 2004 VA examination.  The 
examiner should be asked to provide an 
opinion as to whether it is "more likely 
than not" (meaning likelihood greater 
than 50%), "at least as likely as not" 
(meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood) that the veteran's "chronic 
modification of weight bearing and 
ambulation caused by the veteran's 
service-connected lower extremity 
conditions" caused or chronically 
worsened his left knee chondromalacia 
patellae or right hip bursitis.  

If that examiner is not available, then 
another examiner should offer an opinion.  
If there is need for additional 
examination to answer the question, then 
the veteran must be afforded a new VA 
examination.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with offering an 
opinion and/or examination, and the 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.
 
3.  The case should again be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


